t c memo united_states tax_court michael chin and julie hedrich chin petitioners v commissioner of internal revenue respondent docket no filed date robert f klueger for petitioners michael w berwind for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties for the taxable years and as follows penalty year deficiency sec_6662 h dollar_figure dollar_figure big_number big_number - - all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions ’ the sole issue for our consideration is whether petitioners have shown entitlement to a deduction for rent payments as ordinary and necessary business_expenses under sec_162 findings_of_fact petitioners michael chin and julie hedrich chin resided in corona california at the time their petition was filed in this case michael chin petitioner graduated from medical school in and became licensed to practice medicine as both a physician and surgeon in california on date petitioner’s primary medical practice specialty is general surgery and his secondary practice specialty is vascular surgery during the years at issue petitioner leased or subleased two offices in corona california and one office in ' in the statutory_notice_of_deficiency respondent determined accuracy-related_penalties due to a gross_valuation_misstatement under sec_6662 respondent conceded the sec_6662 h penalties in his posttrial brief the parties’ stipulations of facts are incorporated by this reference petitioner julie hedrich chin is a party to this case by reason of the fact that she filed joint federal_income_tax returns with michael chin for the years at issue wildomar california to operate his medical practice all three offices were within riverside county limits and petitioner paid aggregate rent for the offices of dollar_figure in and dollar_figure in at all pertinent times petitioner maintained appropriate state county and local licenses to conduct business at all of his office locations in riverside county and maintained hospital privileges at several hospitals in riverside county petitioner also maintained both general business and surgical telephone listings in three local riverside county telephone directories and was a member of the riverside county medical association for the and tax years petitioner reported on his schedule c profit or loss from business gross_receipts of dollar_figure and dollar_figure respectively all of these gross_receipts were derived from petitioner’s medical practice at the three riverside county offices further for and petitioner reported taxable_income of dollar_figure and dollar_figure respectively and was in the 6-percent tax_rate bracket in date petitioner’s mother chi ying chin acquired a commercial building pincite2 ventura boulevard sherman oaks california sherman oaks property sherman oaks california 1s approximately miles northwest of los angeles and approximately miles west of riverside county on date the skin service club inc skin service club was incorporated as a c_corporation under california law petitioner and his brother david sywehong chin each owned percent of the skin service club stock two years later on date the skin service club elected to be taxed as an s_corporation the skin service club conducted business at the sherman oaks property in and petitioner however did not acquire in his name any city of los angeles permits or licenses needed to conduct business in the town of sherman oaks in addition petitioner never maintained a medical or surgical listing in any sherman oaks telephone directory and he was not a member of the los angeles county medical society for both years at issue the skin service club reported zero gross_receipts further the skin service club did not generate any revenue from the time of its conversion to an s_corporation through date when the company was dissolved during its entire period of operation the skin service club did not claim any rent expense relating to the sherman oaks property on date petitioner executed a 10-year lease on suite b of the sherman oaks property with petitioner’s mother as landlord under the terms of the lease petitioner made rent payments to his mother of dollar_figure in and dollar_figure in petitioner deducted these amounts as business_expenses on his - - schedule c attached to his form sec_1040 u s individual_income_tax_return for each tax_year notwithstanding petitioner’s rent payments the sherman oaks property was vacant during this entire year petitioner’s mother reported the payments received from petitioner as rental income on her and tax returns in despite dollar_figure in rent receipts from petitioner petitioner’s mother had zero taxable_income after deductions in petitioner’s mother had taxable_income of dollar_figure and was in the 28-percent tax_rate bracket during and petitioner’s brother filed three business name registrations in the state of california each designating the sherman oaks property as the place of business one of the filings that of great western kingdom specifically designated suite b of the sherman oaks property as the company’s place of business in petitioner paid his brother dollar_figure in nonemployee compensation which petitioner reported using a form 1099-misc miscellaneous income and petitioner’s brother reported on his schedule c as gross_receipts from great western kingdom opinion the question we consider is whether petitioner is entitled to deduct the sherman oaks property rent payments rent payments made to his mother as ordinary and necessary business_expenses -- - under sec_162 sec_162 allows a deduction for ‘all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 a specifically includes rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity as deductions that qualify as ordinary and necessary the question as to whether an expenditure satisfies the requirements of sec_162 is one of fact 320_us_467 in addition intrafamily transactions resulting in the distribution of income within a family unit are subject_to the closest scrutiny 40_tc_824 citing 327_us_280 309_us_331 affd 341_f2d_440 5th cir petitioner maintains that the sherman oaks property rent payments were made as part of an oral agreement between him and his brother when incorporating the skin service club in in return for the contribution of day-to-day management services to the corporation by petitioner’s brother petitioner would be solely obligated to make rent payments on the sherman oaks property lease petitioner further maintains that the agreement - called for petitioner’s brother to perform cosmetology services and to refer his clients to petitioner for sclerotherapy treatment of varicose veins petitioner argues that he conducted his medical practice at the sherman oaks property as a part of the business activity of the skin service club petitioner further argues that despite the fact that the skin service club is a corporation petitioner’s rent payments for the years at issue were deductible on petitioner’s schedule c as ordinary and necessary business_expenses relating to petitioner’s personal medical practice on the other hand respondent argues that petitioner was not involved in any business activity at the sherman oaks property during the years at issue and therefore petitioner’s rent payments were not incurred to carry on a trade_or_business under sec_162 respondent further argues that the rent payments were in actuality a redistribution of income from petitioner who was in the highest tax_bracket to his mother who was in a lower tax_bracket we agree with respondent we note that a deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer 503_us_79 see also rule a therefore the examination commenced before date accordingly sec_7491 burden_of_proof and production standards are not applicable see sec_7491 --- - petitioner must establish that his sherman oaks property rent payments were incurred in carrying on his trade_or_business petitioner has not shown that he ever conducted his medical practice at sherman oaks property the only evidence petitioner offered was his own self-serving testimony that he had an oral agreement with his brother and that he saw patients at sherman oaks property in and as we do not need to accept self-serving testimony without corroborating evidence this testimony by itself is not enough to establish that petitioner conducted business activity at the sherman oaks property during and 99_tc_202 further even if we accepted petitioner’s testimony it does not relate to business activity at the sherman oaks property for the and tax years petitioner offers no evidence indicating that he conducted his medical practice at the sherman oaks property in either or many facts however indicate an absence of business activity by petitioner at the sherman oaks property during the years at issue petitioner did not take any of the customary steps of starting up a medical practice at sherman oaks property that he had taken in riverside county petitioner did not acquire business permits or licenses did not maintain any type of local telephone listing did not have any local hospital privileges and was not a member of the los angeles county --- - medical society even if petitioner was to rely on his brother for patient referrals these customary business steps were not taken to attract clients in addition to the referrals most notably petitioner fails to explain how he could have conducted his medical practice at the sherman oaks property while failing to generate any revenue in petitioner reported schedule c gross_receipts of dollar_figure none of these gross_receipts were shown to be derived from activity at the sherman oaks property further the skin service club reported zero gross_receipts on its s_corporation tax_return if petitioner had conducted his medical practice at the sherman oaks property at any time in such activity would have generated revenue reportable on either petitioner’s schedule c or the skin service club’s corporate return respondent concedes that the skin service club conducted some business activity at the sherman oaks property during however the business activity was minimal at best with zero revenue and minimal expenses there is no evidence indicating that petitioner was involved with the skin service club’s business activity during in none of petitioner’s dollar_figure schedule c gross_receipts were derived from activity at the sherman oaks property further the skin service club was dissolved before and the sherman oaks property was completely vacant for the entire year -- - given these facts no business activity was conducted by anyone at the sherman oaks property in although there was little or no business activity during the years at issue petitioner had entered into a lease for the property paid rent and had some type of informal understanding or arrangement with his brother relating to the skin service club these facts at least in form suggest the expectation of possible business activity however according to the record and in substance petitioner’s rent payments merely benefited petitioner’s brother and mother petitioner’s brother was provided with a place to operate various of his business ventures and petitioner’s mother received monthly income payments in addition petitioner has not shown any relationship between the rent payments and any income-producing activity of petitioner including his medical practice although petitioner’s rent payments reflect his generosity to his family they fall short of the sec_162 standard for deductibility accordingly we hold that petitioner did not conduct any business activity at the sherman oaks property during or we further hold that petitioner’s relationship to his brother and or the skin service club does not provide a basis for petitioner to claim a deduction for rental expenses on his personal schedule c any business activity that did occur at the sherman oaks property during the years at issue could only have been that of one of the several ventures entered into by petitioner’s brother petitioner’s rent payments were personal expenditures unrelated to his medical practice and designed to support his brother’s business interests while shifting income to his mother who was ina lower tax_bracket to the extent not herein discussed we have other arguments made by the parties and conclude moot or without merit to reflect the foregoing and concessions of decision will for respondent considered all that they are the parties be entered petitioner did not argue that the rent payments were a type of investment or contribution of capital in the skin service club entitling him to deductions for one-half of the rent payments via the s_corporation pass-through rules
